                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

STANDARD PROCESS, INC.,

                              Plaintiff,                                     ORDER
       v.
                                                                          19-cv-710-wmc
IREK GALEEV and VITA EEP, LLC,

                              Defendant.


       Plaintiff Standard Process, Inc., asserts trademark and unfair competition claims

under the Lanham Act, 15 U.S.C. §§ 1114, 1125, and state law claims for trademark

infringement, unfair competition and tortious interference with contract and business

relations against defendants Irek Galeev and his business Vita EEP, LLC, which is a

storefront on www.amazon.com. (Compl. (dkt. #1).) Defendants failed to answer or

otherwise respond to plaintiff’s complaint, resulting in the court entering default against

defendants. (Dkt. #11.) Now before the court is plaintiff’s motion for a permanent

injunction and default judgment. (Dkt. #13.) On March 10, 2020, the court held a

hearing on plaintiff’s motion at which plaintiff appeared by counsel and defendants failed

to appear.

       With default having already been entered against defendants, the court accepts as

true all of the factual allegations in the complaint, except those relating to the relief plaintiff

seeks. In re Catt, 368 F.3d 789, 793 (7th Cir. 2004). Plaintiff sets forth in great detail its

factual basis for entry of a permanent injunction. (Pl.’s Proposed Findings of Fact & Law

(dkt. #15).) Without recounting them here, the court accepts those facts as true, and finds

that the Lanham Act and Wisconsin state law provides a legal basis for granting the

requested relief, as well as reasonable attorney fees and costs. See Standard Process, Inc. v.
AVC Infinite, No. 18-cv-849 (W.D. Wis. Jan. 9, 2020) (dkt. #23).1               Still, as the court

explained in another Standard Process case also brought against unauthorized resellers, the

court will limit some of the injunctive relief to a period of five years. Id. at p.16 n.2.



                                             ORDER

       IT IS ORDERED that::

       1) Plaintiff’s motion for preliminary injunction and default judgment (dkt. #13) is
          GRANTED.

       2) The clerk’s office is directed to enter final judgment as follows:

       Defendants and any of their employees, agents, servants, officers, representatives,

       directors, attorneys, successors, affiliates, assigns, any and all other entities owned

       or controlled by defendants are:

           a) ENJOINED for five years from:

              i.   advertising or selling all Standard Process Products or products bearing

                   the Standard Process Trademarks through any Amazon storefront,

                   including, but not limited to, the Amazon storefront currently named

                   “Vita EEP, LLC”;

             ii.   advertising or selling, via the Internet, all Standard Process products or

                   products bearing the Standard Process Trademarks;

            iii.   using any of the Standard Process Trademarks in any manner, including




1
  See 15 U.S.C. § 1117(a) (authorizing an award of attorney’s fees in “exceptional cases”); Wis.
Stat. § 100.18(11)(b)2 (authorizing an award of “reasonable attorney fees”); see also Epic Sys. Corp.
v. Silver, No. 13-CV-355-WMC, 2014 WL 2694051, at *2 (W.D. Wis. June 13, 2014)
(“[D]efendant's default and his apparent utter disregard for Epic’s intellectual property rights make
this an ‘exceptional case’ under 15 U.S.C. § 1117, justifying an award of Epic’s attorney’s fees and
costs in this litigation.”).
                                                 2
       advertising on the Internet;

iv.    importing, exporting, manufacturing, producing, distributing, circulating,

       selling, offering to sell, advertising, promoting, or displaying any and all

       Standard Process Products, as well as any products bearing any of the

       Standard Process Trademarks;

 v.    disposing of, destroying, altering, moving, removing, concealing, or

       tampering with any records related to any products sold by them which

       contain   the   Standard    Process   Trademarks,     including    invoices,

       correspondence with vendors and distributors, bank records, account

       books, financial statements, purchase contracts, sales receipts, and any

       other records that would reflect the source of the products that

       Defendants have sold bearing these trademarks;

b) PERMANENTLY ENJOINED FROM:

  i.   purchasing for resale any Standard Process products or products bearing

       the Standard Process Trademarks from an Authorized Reseller or any

       other entity the Enjoined Parties have reason to believe is contractually

       prevented from selling to a reseller; and

 ii.   selling any Standard Process products or products bearing the Standard

       Process Trademarks unless still in its original packaging at least six

       months from its designated expiration date, and otherwise in reasonable

       compliance with Standard Process’s quality controls.

c) In addition, defendants SHALL:

  i.   take all action to remove from the Enjoined Parties’ websites or
                                   3
           storefronts any reference to any of Standard Process Products, or any of

           the Standard Process Trademarks;

     ii.   take all action, including but not limited to, requesting Internet search

           engines (such as Google, Yahoo!, and Bing) to remove from the Internet

           any of the Standard Process Trademarks, which associate Standard

           Process Products or the Standard Process Trademarks with the Enjoined

           Parties or the Enjoined Parties’ websites or storefronts; and

    iii.   take all action to remove unauthorized Standard Process Trademarks

           from the Internet, including from Amazon.

3) Pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure, this Order is
   binding upon the following persons who receive actual notice of it: the parties,
   the parties’ officers, agents, servants, employees, and attorneys.

4) Both the Lanham Act and Wis. Stat. § 100.18 have fee shifting provisions. As
   such, plaintiff remains free to seek reimbursement of its reasonable fees and costs
   of litigation. In filing such a request, plaintiff’s counsel should include their time
   records and proof of payment of invoices.

5) This court shall retain subject matter jurisdiction for the purpose of enforcing
   and/or adjudicating claims for violation of this Final Judgment and Permanent
   Injunction. Any such matters shall be raised by noticed motion.

Entered this 10th day of March, 2020.

                                     BY THE COURT:

                                     /s/
                                     __________________________________
                                     WILLIAM M. CONLEY
                                     District Judge




                                        4
